Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 10, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                        Robert P. Young, Jr.
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  155143 (70)                                                                                          Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                                                                       Justices




  TINA MARIE STOLL,

                Plaintiff-Appellant,

  v                                                                  SC: 155143
                                                                     COA: 328998
  EMMET CIRCUIT COURT CHIEF JUDGE,                                   Emmet CC: 15-104919-CZ

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, plaintiff’s motion for reconsideration of the
  order of January 19, 2017 is denied because it does not appear that the order was entered
  erroneously. Within 21 days of the certification of this order, plaintiff shall pay the initial
  partial filing fee of $12.00 as ordered. Failure to comply with the terms of this order
  shall result in administrative dismissal of plaintiff’s appeal.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 10, 2017
          jam
                                                                                Clerk